398 F.2d 543
Samuel J. CORBIN, Appellant,v.WASHINGTON FIRE AND MARINE INSURANCE COMPANY; St. Louis Fire and Marine Insurance Company; andThe Insurance Company of St. Louis, Appellees.
No. 12275.
United States Court of Appeals Fourth Circuit.
Argued June 20, 1968.
Decided July 17, 1968.

Morris D. Rosen, Charleston, S. C. (G. M. Howe, Jr., Charleston, S. C., on the brief), for appellant.
Wm. H. Grimball, Charleston, S. C. (Grimball & Cabaniss, Charleston, S. C., on the brief), for appellees.
Before SOBELOFF, WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
The question presented by this appeal is whether under South Carolina law an absolute privilege protects defamatory statements uttered in the course of private arbitration proceedings. The District Court held that such statements were absolutely privileged and granted defendants' motion for summary judgment. We affirm on the basis of the District Court's opinion, 278 F. Supp. 393 (D.S.C.1968).


2
Affirmed.